DISSENTING OPINION 03?
MR. JUSTICE WOLE.
The majority opinion concedes that the matters of aggravation specifically mentioned in the complaint were not proved, but the court proceeds upon the theory that there were other matters of aggravation shown by the complaint. In other words although the complaint specifically notified *199the defendant of a certain matter in aggravation, and the case probably, if not presumably, was tried on that theory, the court, on the suggestion of the fiscal, has searched the complaint and the proof and fonnd another canse of aggravation. It is true that we have decided that the matters of aggravation need not be characterized in a complaint, but when such a characterization is made the pleader should be bound by it. The Texas case of Vaechter v. State, 30 S. W. 444, only decides that when two canses of aggravation are set forth the defendant may be convicted of either, but the books seem to indicate that in Texas the aggravation must be specifically pleaded as such. 5 C. J. 775. The general jurisprudence of that State, from which onr .law in this regard was taken, is that a man may not be .charged with one matter in aggravation and convicted of another. 5 C. J. 775.